Citation Nr: 1646263	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, IN, which granted service connection for left ear hearing loss and assigned a zero percent rating as of October 9, 2009.  

The issue of entitlement to service connection for a hearing loss disability of the right ear has been raised by the record in an April 2013 statement.  The Veteran's claim for right ear hearing loss was initially denied in a July 2011 rating decision.  The RO notified the Veteran in a July 2011 denial letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  The April 2013 statement implicitly raises the issue of whether new and material evidence has been received to reopen a claim for right ear hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In the July 2016 SOC, the AOJ addressed the following issues: (1) Service connection for respiratory symptoms as a Gulf War Undiagnosed Illness and chronic sinusitis as due to an in-service event and/ or environmental hazard exposure during service in Southwest Asia; and (2) Service connection for joint pain, bilateral shoulders and knees, and back, as a Gulf War Undiagnosed Illness and right shoulder sclerosis and cystic change with degenerative joint disease, left shoulder calcified tendinitis with degenerative joint disease, bilateral knee strain, and lumbar strain, also addressed as arthritis, multiple joints, as due to an in-service event and/ or environmental hazard exposure during service in Southwest Asia.  In August 2016, the Veteran filed a VA Form 9, substantive appeal perfecting his appeal regarding those issues.  In the VA Form 9, the Veteran requested a hearing before a Decision Review Officer at the local RO.  To date, the requested hearing has not been held, and those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  The Board will not at this time address the merits of those claims.

The issue of entitlement to a compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Here, the issue of entitlement to an initial compensable disability rating for left ear hearing loss is inextricably intertwined with the pending application to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  In accordance with 38 C.F.R. § 4.85 and Table VI, both matters should be addressed simultaneously.  

Accordingly, the case is REMANDED for the following action:

1.  In regards to the right ear hearing loss claim, send the Veteran a notice letter advising him of the information and evidence needed to reopen a final claim and award service connection for hearing loss. 

2.  Then, determine whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss. 

3.  If the claim for service connection for right ear hearing loss is reopened, adjudicate the claim of entitlement to service connection for right ear hearing loss.  Also, please notify the Veteran of any decision and of his procedural and appellate rights.

4.  Then, readjudicate the claim for an increased rating for left ear or (if service connection for right ear hearing loss is granted) bilateral hearing loss, in accordance with 38 C.F.R. § 4.85 and Table VI. If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Finally, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






